Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Application status
Claims 1, 2, 4-10, 12, 15-18, 20, 21, 23, 28, 32 and 40 are pending in this application.

Priority
 	It is acknowledged that the instant application claims the benefit of U.S. Provisional Application No. 62/845,197, filed on 05/08/2019.

Proposed Examiner’s Amendment for Allowance
Claims 1, 2, 4-10, 12, 15-18, 20, 21, 23, 28, 32 and 40 would be allowed if Applicants authorize the proposed Examiner’s amendment for allowance.

Claim 1. (Currently amended) 	A CRISPR/Cas two vector system comprising: 
(a) a first vector comprising a nucleic acid encoding (i) a first guide RNA (gRNA) comprising a first DNA targeting sequence that is complementary to a first portion of the human Duchenne Muscular Dystrophy (DMD) gene, wherein the first DNA targeting sequence is 19-24 nucleotides in length and comprises a nucleotide sequence selected from SEQ ID NOs:1-17; and (ii) a second gRNA comprising a second DNA targeting sequence that is complementary to a second portion of the human DMD gene, wherein the second DNA targeting sequence is 19-24 nucleotides in length and comprises a nucleotide sequence selected from SEQ ID NOs:18-31; and 
(b) a second vector comprising a nucleic acid encoding a site-directed Cas9 polypeptide or variant thereof, wherein the nucleic acid encoding the site-directed Cas9 polypeptide comprises (i) a first gRNA target sequence which binds the first gRNA; and (ii) a second gRNA target sequence which binds the second gRNA, wherein binding of the first and second gRNAs to the nucleic acid encoding the site-directed Cas9 polypeptide inhibits expression of the Cas9 polypeptide.

Claim 2. (Currently Amended) 	The CRISPR/Cas two vector system of claim 1, wherein the first vector comprises a nucleic acid encoding from 5' to 3' 
a first inverted terminal repeat (ITR); 
a first promoter; 
the first gRNA; 
a detectable polypeptide; 
a second promoter; 
the second gRNA; and 
a second ITR; and/or 
the second vector comprises a nucleic acid encoding from 5' to 3' 
a first inverted terminal repeat (ITR); 
a promoter; and
the site directed Cas9 polypeptide or variant thereof comprising the first and second gRNA target sequences.

Claim 4. (Currently Amended) 	The CRISPR/Cas two vector system of claim 1, wherein the first gRNA target sequence is located at the 5' end of the nucleic acid encoding the site-directed Cas9 polypeptide or variant thereof.

Claim 5. (Currently amended) 	The CRISPR/Cas two vector system of claim 1, wherein the second gRNA target sequence is located within the open reading frame (ORF) of the site-directed Cas9 polypeptide or variant thereof.

Claim 6. (Currently Amended) 	The CRISPR/Cas two vector system of claim 1, wherein the second target sequence is located in a chimeric intron inserted into the open reading frame of the site-directed Cas9 polypeptide or variant thereof.  

Claim 7. (Currently Amended) 	The CRISPR/Cas two vector system of claim 1, wherein the first DNA targeting sequence of the first gRNA comprises SEQ ID NO: 13 or SEQ ID NO: 14.  

Claim 8. (Currently Amended) 	The CRISPR/Cas two vector system of claim 1, wherein the second DNA targeting sequence of the second gRNA comprises SEQ ID NO: 25.  

Claim 9. (Currently Amended) 	The CRISPR/Cas two vector system of claim 1, wherein the first DNA targeting sequence of the first gRNA comprises SEQ ID NO: 13, and the second DNA targeting sequence of the second gRNA comprises SEQ ID NO: 25.  

Claim 10. (Currently Amended) 	The CRISPR/Cas two vector system of claim 1, wherein the first gRNA that is complementary to [[a]]-the first portion of the DMD gene and/or the second gRNA that is complementary to [[a]]the second portion of the DMD gene is a single RNA molecule.  

Claim 12. (Currently Amended) 	The CRISPR/Cas two vector system of claim 1, wherein the first gRNA that is complementary to [[a]]the first portion of the DMD gene and/or the second gRNA that is complementary to [[a]]---the second portion of the DMD gene is a two-molecule guide RNA.

Claim 32. (Currently Amended) 	A method of correcting a mutation in the human DMD gene in a cell, the method comprising contacting the cell with the CRISPR/Cas two vector system of claim 1, which deletes exon 51 of the human DMD gene, thereby correcting a mutant dystrophin gene. 

It is noted by the Examiner that Mr. Michael Ellenberger (the attorney of record) stated on 09/19/2022 that Applicants are not interested in moving forward at this time, and they will likely let the case go abandoned.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/16/2020 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 2, 4-6, 10 and 12 are objected to because of the following informalities:  
Claim 1 is objected to for the recitation of “DMD”, an abbreviation without stating what it abbreviates.  The Examiner suggest replacing the noted term with ---human Duchenne Muscular Dystrophy (DMD)---.

Claim 2 is objected to because it is missing a conjunction, “and”.  The Examiner suggests amending the claim as shown below:
Claim 2. (Currently Amended) 	The CRISPR/Cas two vector system of claim 1, wherein the first vector comprises a nucleic acid encoding from 5' to 3' 
a first inverted terminal repeat (ITR); 
a first promoter; 
the first gRNA; 
a detectable polypeptide; 
a second promoter; 
the second gRNA; and 
a second ITR; and/or 
the second vector comprises a nucleic acid encoding from 5' to 3' 
a first inverted terminal repeat (ITR); 
a promoter; and
the site directed Cas9 polypeptide or variant thereof comprising the first and second gRNA target sequences.
 
Claims 4-6 are objected to the for recitation of “site directed” or “directed” which is inconsistent with claim 1, which claims 4-6 depend from.  The Examiner suggests replacing the noted phrase with ---site-directed---.

Claims 10 and 12 are objected to because these claims can be improved with regard to clarity.  The Examiner suggests amending these claims as follows:
---Claim 10. 	The CRISPR/Cas two vector system of claim 1, wherein the first gRNA that is complementary to [[a]]-the first portion of the DMD gene and/or the second gRNA that is complementary to [[a]]the second portion of the DMD gene is a single RNA molecule.  

Claim 12. 	The CRISPR/Cas two vector system of claim 1, wherein the first gRNA that is complementary to [[a]]the first portion of the DMD gene and/or the second gRNA that is complementary to [[a]]---the second portion of the DMD gene is a two-molecule guide RNA.---
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4-10, 12, 15-18, 20, 21, 23, 28, 32 and 40 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Claim 1 (2, 4-10, 12, 15-18, 20, 21, 23, 28, 32 and 40 claims dependent therefrom) recites “DNA targeting sequence” in two different places, i.e., lines 3 and 6, however, it is unclear which of these two, “the DNA targeting sequence” recited in line 7, and claims 7-9, is referring to.  The Examiner suggests amending claims 1 and 7-9 with the following amendment:
---Claim 1. A CRISPR/Cas two vector system comprising: 
(a) a first vector comprising a nucleic acid encoding (i) a first guide RNA (gRNA) comprising a first DNA targeting sequence that is complementary to a first portion of the human Duchenne Muscular Dystrophy (DMD) gene, wherein the first DNA targeting sequence is 19-24 nucleotides in length and comprises a nucleotide sequence selected from SEQ ID NOs:1-17; and (ii) a second gRNA comprising a second DNA targeting sequence that is complementary to a second portion of the human DMD gene, wherein the second DNA targeting sequence is 19-24 nucleotides in length and comprises a nucleotide sequence selected from SEQ ID NOs:18-31; and 
(b) a second vector comprising a nucleic acid encoding a site-directed Cas9 polypeptide or variant thereof, wherein the nucleic acid encoding the site-directed Cas9 polypeptide comprises (i) a first gRNA target sequence which binds the first gRNA; and (ii) a second gRNA target sequence which binds the second gRNA, wherein binding of the first and second gRNAs to the nucleic acid encoding the site-directed Cas9 polypeptide inhibits expression of the Cas9 polypeptide.

Claim 7. 	The CRISPR/Cas two vector system of claim 1, wherein the first DNA targeting sequence of the first gRNA comprises SEQ ID NO: 13 or SEQ ID NO: 14.  

Claim 8. 	The CRISPR/Cas two vector system of claim 1, wherein the second DNA targeting sequence of the second gRNA comprises SEQ ID NO: 25.  

Claim 9. 	The CRISPR/Cas two vector system of claim 1, wherein the first DNA targeting sequence of the first gRNA comprises SEQ ID NO: 13, and the second DNA targeting sequence of the second gRNA comprises SEQ ID NO: 25.---

Claim 32 recites the limitation " the correction of the mutant dystrophin gene " in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
The Examiner suggests amendment claim 32 as follows:
---Claim 32.  	A method of correcting a mutation in the human DMD gene in a cell, the method comprising contacting the cell with the CRISPR/Cas two vector system of claim 1, which deletes exon 51 of the human DMD gene, thereby correcting a mutant dystrophin gene. 

Conclusion
Claims 1, 2, 4-10, 12, 15-18, 20, 21, 23, 28, 32 and 40 are rejected for the reasons as stated above.  Applicants must respond to the objections/rejections in this Office action to be fully responsive in prosecution.
The instant Office action is non-final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on M-F between 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656